Order (1) granting motion for the payment to petitioners, the owners thereof, of the award made for damage parcel No. 366 herein, (2) directing that the comptroller of the city of New York pay the same to the petitioners on the payment to the city treasurer of the open items of taxes affecting section 24, block 8019, lot of street 36, and after deducting from the award made for such damage parcel No. 366 the assessment levied in this proceeding upon the parcel of land of which damage parcel No. 366 formed a part, and (3) directing that the comptroller of the city of New York, in paying said award for damage parcel No. 366, disregard transfer of tax lien, borough of Brooklyn, No. 52844, sold to the city of New York on November 21, 1934, affecting section 24, block 8019, lot 36, affirmed, with ten dollars costs and disbursements. (Matter of Ireland Realty Co. v. Berle, 250 App. Div. 762.) Lazansky, P. J., Hagarty Adel, Taylor and Close, JJ., concur.